Citation Nr: 0728473	
Decision Date: 09/11/07    Archive Date: 09/25/07	

DOCKET NO.  06-36 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Birmingham, 
Alabama



THE ISSUE

Entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred as a result of emergency room 
treatment at Northeast Alabama Regional Medical Center on 
September 18, September 19, and September 20, 1999.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his medical power of attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to March 
1950, and from March to July 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2006 adverse decisions by the Department of 
Veterans Affairs (VA) Medical Center in Birmingham, Alabama.  

Good or sufficient cause having been shown, the veteran's 
appeal has been advanced on the Board's docket pursuant to 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2006).  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the Department of Veterans Affairs (VA) 
Medical Center in Birmingham, Alabama.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran in this case seeks reimbursement for unauthorized 
medical expenses incurred as a result of emergency room 
treatment at a private medical facility on September 18, 19, 
and 20 of 1999.  In pertinent part, it is argued that, on 
September 18, 1999, the veteran experienced a "medical 
emergency" in the form of an acute asthma attack with 
accompanying bronchitis and difficulty breathing.  According 
to the veteran, at that time, he did as he had previously 
been advised by a VA nurse practitioner, and reported to the 
emergency room of his local private hospital.  The veteran 
was subsequently treated over a three-day period by emergency 
room physicians for what was described at the time as a 
"certified emergency."  It is for this treatment that the 
veteran seeks reimbursement.  

The Board observes that, in various Statements of the Case 
dated in October 2006, it was noted that, on April 18, 2000, 
the Birmingham VA Medical Center received a call from the 
veteran protesting their denial of payment and/or 
reimbursement for his emergency room treatment at the 
Northeast Alabama Regional Medical Center.  Reportedly, as a 
result of the veteran's call, a clinical reviewer was asked 
to once again review the case.  However, that reviewer 
returned the same (denial) decision.

The Board notes that, in correspondence of May 2006, the 
person acting as the veteran's medical power of attorney 
alluded to an "appeal" during the period from 1999 to 2001, 
which was, reportedly, "never resolved."  Moreover, during 
the course of a hearing before the undersigned Veterans Law 
Judge in April 2007, that same person offered testimony 
regarding a previous "appeal" in December of 1999.  Based on 
the aforementioned, it would appear that, in late 1999 or 
early 2000, there was of record a prior claim for payment 
and/or reimbursement of unauthorized medical expenses 
incurred in September 1999.  However, actual records of that 
prior claim and any associated adjudication are not at this 
time a part of the veteran's claims folder or administrative 
record.  

The Board observes that, in July 2001, there was published in 
the Federal Register an interim final rule amending VA 
medical regulations by establishing provisions for the 
payment or reimbursement of certain non-VA emergency services 
furnished to veterans for nonservice-connected conditions.  
That rule implemented the provisions of 38 U.S.C.A. § 1725 
and added to Title 38 of the Code of Federal Regulations 
§§ 17.1000 through 17.1008.  The effective date for the 
interim final rule and 38 U.S.C.A. § 1725 was established as 
May 29, 2000.  Further noted was that retroactive payments or 
reimbursements, as appropriate, would only be available for 
qualifying emergency care furnished on or after that date.  

Based on a review of the evidence of record, it would appear 
that, on the dates in question, which is to say, September 
18, September 19, and September 20, 1999, the veteran was in 
receipt of special monthly pension at the housebound rate.  
However, there is no indication that, at that time, or for 
that matter, at any other time, the veteran has been in 
receipt of service connected disability benefits.  As noted 
above, the provisions governing the payment of reimbursement 
of non-VA emergency services furnished to veterans for 
nonservice-connected conditions did not become effective 
until May 29, 2000.  Prior to that time, the sole provisions 
governing payment or reimbursement for such expenses were 
governed by 38 U.S.C.A. § 1728, the provisions of which apply 
only to service-connected conditions.  

Based on the aforementioned, the Board is of the opinion that 
further development of the evidence is necessary prior to a 
final adjudication of the veteran's claim.  More 
specifically, an attempt must be made to obtain any document 
or documents pertaining to a previous denial of payment 
and/or reimbursement for emergency services rendered on 
September 18, September 19, and September 20, 1999.  
Hopefully, such documents will provide information regarding 
the date and basis for any prior denial of benefits, thereby 
enabling the Board to properly adjudicate the veteran's 
current claim.  

Accordingly, the case is REMANDED to the VA Medical Center in 
Birmingham, Alabama, for the following actions:  

1.  The VA medical center should conduct 
a search for any and all records 
pertaining to any prior denial of payment 
and/or reimbursement for unauthorized 
medical care furnished the veteran at the 
Northeast Alabama Regional Medical Center 
on September 18, September 19, and 
September 20, 1999.  All such information 
and records, when obtained, should be 
made a part of both the veteran's 
administrative record and his claims 
folder.  Should such records and/or 
documents prove unavailable, the medical 
center should specifically so state.  

2.  Thereafter, the medical center should 
readjudicate the veteran's claim for the 
payment or reimbursement of unauthorized 
medical expenses incurred as a result of 
emergency room treatment at the Northeast 
Alabama Medical Center on September 18, 
September 19, and September 20, 1999.  
Should the benefit sought on appeal 
remain denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of Statements of the Case in October 
2006.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

